Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action  is in response to the communication filed on 7/16/21.
 original claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11108641. Although the claims at issue are not identical, they are not patentably distinct from each other . for example, claims 1-20 of the instant application is compared with the claims 1-18 of U.S .Patent No. 11108641 as shown on the table blew. The comparison  reveal the   instant application claims 1-20 and Patented claims 1-20 define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claims at issue is an obvious variation of the invention defined in the Patented claims. Thus, examiner asserts the minor difference describe a subset of all possible conditions being monitored in the Patented claims 1-18.Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims 1-20. These differences are not sufficient to render the claims patentably distinct and therefore a terminal disclaimer is required.

Conclusion



 



 

     Instant application No. 17/378-343
1. A networking fabric role assignment system, comprising: 

an endhost device; 
a plurality of networking devices that are coupled to each other, wherein a first networking device that is included in the plurality of networking devices is configured to: 
identify a direct connection to the endhost device; 
determine, based on the direct connection to the endhost device, a first networking device role for the first networking device;
 and transmit a first networking device role communication that identifies the first networking device role; and a second networking device that is included in the plurality of networking devices, connected to the first networking device, and configured to: receive, from the first networking device, the first networking device role communication; and



 determine, based on the first networking device role included in the first networking device role communication received from the first networking device, a second networking device role for the second networking device.2. The system of claim 1, wherein the endhost device is a storage device, and wherein the first networking device role is a leaf networking device role that is determined based on the direct connection to the storage device.3. The system of claim 1, wherein the first networking device determines a leaf networking device role as the first networking device role, and the second networking device determines a spine networking device role as the second networking device role based on the leaf networking device role for the first networking device.4. The system of claim 1, wherein the second networking device is configured to transmit a second networking device role communication that identifies the second networking device role, and wherein the system further comprises: a third networking device that is included in the plurality of networking devices, connected to the second networking device, and configured to: receive, from the second networking device, the second networking device role communication; and determine, based on the second networking device role included in the second networking device role communication received from the second networking device, a third networking device role for the third networking device.5. The system of claim 4, wherein the first networking device determines a leaf networking device role as the first networking device role, the second networking device determines a spine networking device role as the second networking device role based on the leaf networking device role for the first networking device, and the third networking device determines a leaf networking device role as the third networking device role based on the spine networking device role for the second networking device.6. The system of claim 1, wherein the first networking device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet having a Type-Length-Value (TLV) structure that stores the first networking device role.7. An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a networking fabric role determination engine that is configured to: identify a direct connection to an endhost device; determine, based on the direct connection to the endhost device, a first networking device role for the IHS; and transmit a first networking device role communication that identifies the first networking device role.8. The IHS of claim 7, wherein the endhost device is a storage device, and wherein the first networking device role is a leaf networking device role that is determined based on the direct connection to the storage device.9. The IHS of claim 7, wherein the networking fabric role determination engine is configured to: receive, from a networking device, a second networking device role communication; and determine, based on a second networking device role included in the second networking device role communication received from the networking device, a third networking device role for the IHS.10. The IHS of claim 9, wherein the second networking device role is a leaf networking device role for the networking device, and wherein the networking fabric role determination engine determines a spine networking device role as the third networking device role based on the leaf networking device role for the networking device.11. The IHS of claim 9, wherein the second networking device role is a spine networking device role for the networking device, and wherein the networking fabric role determination engine determines a leaf networking device role as the third networking device role based on the spine networking device role for the networking device.12. The IHS of claim 7, wherein the first networking device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet.13. The IHS of claim 12, wherein the at least one LLDP data packet includes a Type-Length-Value (TLV) structure that stores the first networking device role.14. A method for automatically determining roles in a networking fabric, comprising: identifying, by a first networking device, a direct connection to an endhost device; determining, by the first networking device based on the direct connection to the endhost device, a first networking device role for the first networking device; and transmitting, by the first networking device, a first networking device role communication that identifies the first networking device role.15. The method of claim 14, wherein the endhost device is a storage device, and wherein the first networking device role is a leaf switch device role that is determined based on the direct connection to the storage device.16. The method of claim 14, further comprising: receiving, by a second networking device that is connected to the first networking device, the first networking device role communication; and determining, by the second networking device based on the first networking device role included in the first networking device role communication received from the first networking device, a second networking device role for the second networking device.17. The method of claim 16, wherein the first networking device determines a leaf networking device role for the first networking device, and the second networking device determines a spine networking device role as the second networking device role based on the leaf networking device role for the first networking device.18. The method of claim 14, further comprising: receiving, by a second networking device in response to being connected to the first networking device, the first networking device role communication; and determining, by the second networking device based on the first networking device role included in the first networking device role communication received from the first networking device, a second networking device role for the second networking device.19. The method of claim 14, wherein the first networking device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet.20. The method of claim 19, wherein the at least one LLDP data packet includes a Type-Length-Value (TLV) structure that stores the first networking device role.
U.S. Patent No. 11044172
1. A switching fabric role assignment system, comprising: 
a endhost device;
a plurality of switch devices that are coupled to each other, wherein a first switch device that is included in the plurality of switch devices is configured to:
 
receive, following a connection of the endhost device to the first switch device, an endhost device identification communication; 
identify, using the endhost device identification communication, an endhost device type of the endhost device; 
determine, based on the endhost device type of the endhost device that was connected to the first switch device, a first switch device role for the first switch device; and
 transmit a first switch device role communication that identifies the first switch device role; and a second switch device that is included in the plurality of switch devices, connected to the first switch device, and configured to: receive, from the first switch device, the first switch device role communication; and 

determine, based on the first switch device role included in the first switch device role communication received from the first switch device, a second switch device role for the second switch device.



2. The system of claim 1, wherein the endhost device is a storage device with a storage device type that is identified in the endhost device identification communication, and wherein the first switch device determines a leaf switch device role as the first switch device role for the first switch device based on the storage device type of the storage device that provides the endhost device.
3. The system of claim 1, wherein the first switch device determines a leaf switch device role for the first switch device that is identified in the first switch device role communication, and wherein the second switch device determines a spine switch device role as the second switch device role for the second switch device based on the leaf switch device role for a leaf switch device that provides the first switch device.
4. The system of claim 1, wherein the second switch device is configured to transmit a second switch device role communication that identifies the second switch device role, and wherein the system further comprises: a third switch device that is included in the plurality of switch devices, connected to the second switch device, and configured to: receive, from the second switch device, the second switch device role communication; and determine, based on the second switch device role included in the second switch device role communication received from the second switch device, a third switch device role for the third switch device.
5. The system of claim 1, wherein the second switch device is configured to transmit a second switch device role communication that identifies the second switch device role, and wherein the system further comprises: a third switch device that is configured, when connected to the second switch device included in the plurality of switch devices, to: receive, from the second switch device, the second switch device role communication; and determine, based on the second switch device role included in the second switch device role communication received from the second switch device, a third switch device role for the third switch device.
6. The system of claim 1, wherein the first switch device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet having a Type-Length-Value (TLV) structure that stores the first switch device role.
7. An Information Handling System (IHS), comprising: a communication system; a processing system that is coupled to the communication system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a switching fabric role determination engine that is configured to: receive, following a connection of an endhost device to the communication system, an endhost device identification communication; identify, using the endhost device identification communication, an endhost device type of the endhost device; determine, based on the endhost device type of the endhost device that was connected to the communication system, a first switch device role for the IHS; and transmit, to at least one switch device that is connected to the communication system, a first switch device role communication that identifies the first switch device role.
8. The IHS of claim 7, wherein the endhost device is a storage device with a storage device type that is identified in the endhost device identification communication, and wherein the switching fabric role determination engine determines a leaf switch device role as the first switch device role for the IHS based on the storage device type of the storage device that provides the endhost device.
9. The IHS of claim 7, wherein the switching fabric role determination engine is configured to: receive, from a second switch device is that connected to the communication system, a second switch device role communication; and determine, based on a second switch device role included in the second switch device role communication received from the second switch device, a third switch device role for the IHS.
10. The IHS of claim 9, wherein the second switch device role is a leaf switch device role for the second switch device that is identified in the second switch device role communication, and wherein the switching fabric role determination engine determines a spine switch device role as the third switch device role for the IHS based on the leaf switch device role for a leaf switch device that provides the second switch device.
11. The IHS of claim 7, wherein the switching fabric role determination engine is configured, when connected to a second switch device, to: receive, from the second switch device, a second switch device role communication; and determine, based on a second switch device role included in the second switch device role communication received from the second switch device, a third switch device role for the IHS.
12. The IHS of claim 7, wherein the first switch device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet.
13. The IHS of claim 12, wherein the at least one LLDP data packet includes a Type-Length-Value (TLV) structure that stores the first switch device role.
14. A method for automatically determining roles in a switching fabric, comprising: receiving, by a first switch device following a connection of an endhost device to the first switch device, an endhost device identification communication; identifying, by the first switch device using the endhost device identification communication, an endhost device type of the endhost device; determining, by the first switch device based on the endhost device type of the endhost device that was connected to the first switch device, a first switch device role for the first switch device; and transmitting, by the first switch device, a first switch device role communication that identifies the first switch device role.
15. The method of claim 14, wherein the endhost device is a storage device with a storage device type that is identified in the endhost device identification communication, and wherein the first switch device determines a leaf switch device role as the first switch device role for the first switch device based on the storage device type of the storage device that provides the endhost device.
16. The method of claim 14, further comprising: receiving, by a second switch device that is connected to the first switch device, the first switch device role communication; and determining, by the second switch device based on the first switch device role included in the first switch device role communication received from the first switch device, a second switch device role for the second switch device.
17. The method of claim 16, wherein the first switch device determines a leaf switch device role for the first switch device that is identified in the first switch device role communication, and wherein the second switch device determines a spine switch device role as the second switch device role for the second switch device based on the leaf switch device role for a leaf switch device that provides the first switch device.
18. The method of claim 14, further comprising: receiving, by a second switch device in response to being connected to the first switch device, the first switch device role communication; and determining, by the second switch device based on the first switch device role included in the first switch device role communication received from the first switch device, a second switch device role for the second switch device.
19. The method of claim 14, wherein the first switch device role communication includes at least one Link Layer Discovery Protocol (LLDP) data packet.
20. The method of claim 19, wherein the at least one LLDP data packet includes a Type-Length-Value (TLV) structure that stores the first switch device role.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452